DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 11, and 21 are amended.
Claims 1-21 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered.
Response to Arguments
Applicant’s argument filed 11/13/2020 have been fully considered.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, in order to .
In response to claim 5 and 15, Applicant discloses Bhatt-McKay-Brandwine fails to discloses “determining, by the processor, a current state of the identified at least one parameter; and analyzing the initiated transaction based on the determined current state of the identified at least one parameter and the at least one security level of the computer system to determine whether changes to the identified at least one parameter from the determined current state will conform to rules of the at least one security level of the computer system”. Examiner respectfully disagree. Brandwine discloses “state information can be stored along with prior configuration setting [Col 8 lines 1-17]. A determination can be made 314 as to whether or not the current values are acceptable, such as above (or below) a determined threshold or within a specified range. The monitoring platform can either analyze these values to determine whether the values are within the acceptable ranges or provide the values to another component or system for such analysis. If not, the deployment can automatically be rolled back 316 to operating in the first state. As mentioned, this can be performed in any of a number of different ways, such as by performing an undo operation, using a snapshot to restore prior configuration values, reverting to a previous version, etc. [Col 8 lines 56- Col 9 line 11]”, this shows that the state information (current state) is compared so that the system can revert to an earlier version. Whether the values are in an acceptable range, verifying whether the changes according to the policy is acceptable. The system moves a state with a policy that matches the old policy.
The rest of Applicant’s arguments with respect to independent claims along with their respective dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 11-12, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt et al. (US 20070061125 hereinafter Bhatt) in view of McKay (US 20140280268) and in further view of Hasegawa et al. (US 10642784 hereinafter Hasegawa).
Re. claim 1, Bhatt teaches a method for changing parameter values of a computer system without changing security properties, the method comprising: receiving, by the processor (Bhatt teaches a processor [0133] Fig. 7 #702), instructions to change the identified at least one parameter (Bhatt teaches a report is generated that describes if the system is in compliance with policy. Accordingly, new configurations to one or more components may be generated that will return the system to compliance [0038] Fig. 4 #450 and 460 and Fig. 5 #560 through 580); determining, by the processor, whether the initiated transaction to change the identified at least one parameter will lower at least one security level of the computer system (Bhatt teaches the accesses are compared to a stated policy or polices. Next, a report is generated (450) that describes if the system is in compliance with policy (interpreted as no report does not comply with the policies) [0038]. The inferred accesses are compared (230) against a given set of high-level, system-wide security policies by the validation engine 110, where the security policies are positive and negative requirements for accessibility of services to enterprise entities, such as clients [0026] Fig. 4 #440 and Fig. 5 #550); and executing, by the processor, the change of the identified at least one parameter related to the system configuration when the processor determines that the initiated transaction will not lower the at least one security level of the computer system (Bhatt teaches configuration data is collected again to confirm policy compliance. If compliance is not confirmed, the process is repeated... new configurations to one or more components may be generated that will return the system to compliance, and the configuration data is then pushed out to those components to achieve compliance [0038]).  
Although Bhatt discloses collecting configuration data from system and a repository, Bhatt do not explicitly disclose but McKay discloses initiating, by the processor, a transaction to change the identified at least one parameter based on the received instructions (McKay teaches a single transaction may partially or completely satisfy one or more change orders [0026]. Configuration data /transaction data associated with a plurality of discovery agents. The discovered configuration data may include changes to attribute data associated with different attributes and/or collections of configuration items. If discovery of configuration data occurs when the change order is "verification in progress" state (in operations 810-812, for example), the discovered data may be evaluated to determine alignment of discovered configuration data with a change order (whether a variance exists) and an appropriate action may be taken based on a policy (in an operation 813) [0033]) and forming a current copy of the state of the parameters in the secure storage (McKay teaches allow an update to the CI in the configuration management database if the discovered data matches the change order, allow an update to the CI in the configuration management database whether the discovered data matches the change order or not, prevent an update to the CI, reject a change/update to a single attribute, reject or cancel the entire transaction data, create an incident when a variance occurs, copy the discovered data to a tagging area to be processed at a later time, request a CI characteristic to be set to a particular value upon completion of the change order, and/or other actions [0082]. The entire transaction data is copied to the staging area 156 so that the context of the change/update is preserved [0085]); receiving, by a processor, a request to change a system configuration of the computer system (McKay teaches collects the configuration data/transaction data from each discovery agent 110-a, 110-b, . . . , and 110-n. System monitoring tool 120 may communicate the discovered configuration data/transaction data to configuration management server 130 [0027]. Change ticket or change request) may refer to a request for a change to a configuration of a configuration item [0029] Fig. 1); identifying, based on the request to change the system configuration, at least one parameter in a secure storage of parameters relating to system configurations of the computer system (McKay teaches a configuration item in CMDB 150 may be represented as a set of identifying and non-identifying properties organized in key/value pairs (attribute data) [0023]. Process 400 may query the managed attributes database 148 to determine whether a discovered attribute is in the list of managed attributes, in an operation 406. In response to a determination that the discovered attribute is in the list of managed attributes, process 400 may determine that the discovered attribute is a managed attribute and proceed to operation 408 [0053] Fig. 4).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by McKay into the invention of Bhatt for the purpose of having a database determining if the order to change exist in the configuration item, leads to notifying the system if there is not match. Verifying and managing changes (McKay [0033]).
Although Bhatt-Mckay discloses verifying whether the change to the identified parameter is allowable, Bhatt-Mckay do not explicitly disclose but Hasegawa discloses verifying whether the change to the identified parameter is allowable (Hasegawa teaches request a policy checker to check file components in file component set 120 for conformance with one or both of policies 210 and 220. Policy-1 210 rule R1 specifies that a file component conforms with policy 210 if the file component type is attribute A1 (e.g. a CSV file type) and has a modification date greater then attribute A2 (e.g. Mar. 15, 2013) [Col 5 lines 48-60]) and verifying consistency between the identified parameter and at least one unchanged parameter by evaluating whether the change conforms to rules of security policies by using the current copy of the state of the parameters at the time of making the change (Hasegawa 10642784 teaches A function call or command can provide one, or a plurality of policies, to the policy checker for evaluation, as well as one, or a plurality of input sets of file components (e.g., one or more snapshots of a file system), for the policy checker to evaluate [Col 8 lines 37-48]. A function call or command can provide one, or a plurality of policies, to the policy checker for evaluation, as well as one, or a plurality of input sets of file components (e.g., one or more snapshots of a file system), for the policy checker to evaluate [Col 8 lines 49-62].
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Hasegawa into the invention of Bhatt-Mckay for the purpose of determining that the file conforms with a set of policies, which leads to having access rights to file which improves security (Hasegawa [Col 3 lines 18-32] [Col 8 lines 49-62]).
Re. claim 2, Bhatt-McKay-Hasegawa teach the method according to claim 1, Bhatt do not explicitly disclose but McKay discloses further comprising identifying, based on the request to change the system configuration, at least one key, such that the identifying of the at least one parameter in the secure storage of parameters is based on the identified key (McKay teaches a configuration item in CMDB 150 may be represented as a set of identifying and non-identifying properties organized in key/value pairs (attribute data) [0023]).  
(McKay [0023]).
Re. claim 7, Bhatt-McKay-Hasegawa teach the method according to claim 1, further comprising: identifying, by the processor, at least one variation to the instructions to change the identified at least one parameter when the processor determines that the initiated transaction to change the identified at least one parameter will lower the at least one security level of the computer system (Bhatt teaches a report is generated describing if system is in compliance with policy. If violations to compliance are found, whether the violations were caused by the vulnerability is reported [0042]); and- 36 -031185-01009 determining, by the processor, whether the identified at least one variation to the instructions to change the identified at least one parameter will lower the at least one security level of the computer system if the identified at least one variation is executed by the processor to change the system configurations of the computer system (Bhatt teaches new configurations to one or more components are generated (580) that will return the system to compliance. Accordingly, the configuration data is pushed (590) out to those components to achieve compliance [0042]).  
Re. claim 11, Bhatt teaches a system for changing parameter values of a computer system without changing security properties, the system comprising: - 37 -031185-01009a hardware processor (Bhatt teaches a processor [0133] Fig. 7 #702) configured to: receive instructions to change the identified at least one parameter (Bhatt teaches a report is generated that describes if the system is in compliance with policy. Accordingly, new configurations to one or more components may be generated that will return the system to compliance [0038] Fig. 4 #450 and 460 and Fig. 5 #560 through 580); initiate a transaction to change the identified at least one parameter based on the received instructions (Bhatt teaches new configurations to one or more components may be generated that will return the system to compliance [0038] Fig. 4 # 460 and Fig. 5 #580); determining, by the processor, whether the initiated (Bhatt teaches the accesses are compared to a stated policy or polices. Next, a report is generated (450) that describes if the system is in compliance with policy (interpreted as no report does not comply with the policies) [0038]. The inferred accesses are compared (230) against a given set of high-level, system-wide security policies by the validation engine 110, where the security policies are positive and negative requirements for accessibility of services to enterprise entities, such as clients [0026] Fig. 4 #440 and Fig. 5 #550); and execute the change of the identified at least one parameter related to the system configuration when the processor determines that the initiated transaction will not lower the at least one security level of the computer system (Bhatt teaches configuration data is collected again to confirm policy compliance. If compliance is not confirmed, the the process is repeated... new configurations to one or more components may be generated that will return the system to compliance, and the configuration data is then pushed out to those components to achieve compliance [0038]).  
Although Bhatt discloses collecting configuration data from system and a repository, Bhatt do not explicitly disclose but McKay discloses a secure storage of parameters relating to system configurations of the computer system (McKay teaches process 400 may determine whether a discovered attribute (i.e., attribute in the discovered configuration data) is managed or unmanaged. In some implementations, system 100 may include a managed attributes database 148 which stores a list of all managed attributes. Process 400 may query the managed attributes database 148 to determine whether a discovered attribute is in the list of managed attributes, in an operation 406. In response to a determination that the discovered attribute is in the list of managed attributes, process 400 may determine that the discovered attribute is a managed attribute and proceed to operation 408 [0053] Fig. 1 and Fig. 4); receive a request to change a system configuration of the computer system (McKay teaches collects the configuration data/transaction data from each discovery agent 110-a, 110-b, . . . , and 110-n. System monitoring tool 120 may communicate the discovered configuration data/transaction data to configuration management server 130 [0027]. Change ticket or change request) may refer to a request for a change to a configuration of a configuration item [0029] Fig. 1); identify, based on the request to change the system configuration, at least one parameter in the secure storage of parameters relating to the system configurations of the computer system (McKay teaches a configuration item in CMDB 150 may be represented as a set of identifying and non-identifying properties organized in key/value pairs (attribute data) [0023]. Process 400 may query the managed attributes database 148 to determine whether a discovered attribute is in the list of managed attributes, in an operation 406. In response to a determination that the discovered attribute is in the list of managed attributes, process 400 may determine that the discovered attribute is a managed attribute and proceed to operation 408 [0053] Fig. 4) and forming a current copy of the state of the parameters in the secure storage (McKay teaches allow an update to the CI in the configuration management database if the discovered data matches the change order, allow an update to the CI in the configuration management database whether the discovered data matches the change order or not, prevent an update to the CI, reject a change/update to a single attribute, reject or cancel the entire transaction data, create an incident when a variance occurs, copy the discovered data to a tagging area to be processed at a later time, request a CI characteristic to be set to a particular value upon completion of the change order, and/or other actions [0082]. The entire transaction data is copied to the staging area 156 so that the context of the change/update is preserved [0085]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by McKay into the invention of Bhatt for the purpose of having a database determining if the order to change exist in the configuration item, leads to notifying the system if there is not match. Verifying and managing changes (McKay [0033]).
verify whether the change to the identified parameter is allowable (Hasegawa teaches request a policy checker to check file components in file component set 120 for conformance with one or both of policies 210 and 220. Policy-1 210 rule R1 specifies that a file component conforms with policy 210 if the file component type is attribute A1 (e.g. a CSV file type) and has a modification date greater then attribute A2 (e.g. Mar. 15, 2013) [Col 5 lines 48-60]) and verify consistency between the identified parameter and at least one unchanged parameter by evaluating whether the change conforms to rules of security policies by using the current copy of the state of the parameters at the time of making the change (Hasegawa 10642784 teaches A function call or command can provide one, or a plurality of policies, to the policy checker for evaluation, as well as one, or a plurality of input sets of file components (e.g., one or more snapshots of a file system), for the policy checker to evaluate [Col 8 lines 37-48]. A function call or command can provide one, or a plurality of policies, to the policy checker for evaluation, as well as one, or a plurality of input sets of file components (e.g., one or more snapshots of a file system), for the policy checker to evaluate [Col 8 lines 49-62].
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Hasegawa into the invention of Bhatt-Mckay for the purpose of determining that the file conforms with a set of policies, which leads to having access rights to file which improves security (Hasegawa [Col 3 lines 18-32] [Col 8 lines 49-62]).
Re. claim 12, Bhatt-McKay-Hasegawa teach the system according to claim 11, Bhatt do not explicitly disclose but McKay discloses wherein the processor is further configured to identify, based on the request to change the system configuration, at least one key, such that the identifying of the at least one parameter in the secure storage of parameters is based on the identified key (McKay teaches a configuration item in CMDB 150 may be represented as a set of identifying and non-identifying properties organized in key/value pairs (attribute data) [0023]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by McKay into the invention of Bhatt for the purpose of identifying properties in the database (McKay [0023]). 
Re. claim 17, Bhatt-McKay-Hasegawa teach the system according to claim 11, wherein the hardware processor is further configured to: identify at least one variation to the instructions to change the identified at least one parameter when the processor determines that the initiated transaction to change the identified at least one parameter will lower the at least one security level of the computer system (Bhatt teaches a report is generated describing if system is in compliance with policy. If violations to compliance are found, whether the violations were caused by the vulnerability is reported [0042]); and determine whether the identified at least one variation to the instructions to change the identified at least one parameter will lower the at least one security level of the computer system if the identified at least one variation is executed by the processor to change the system configurations of the computer system (Bhatt teaches new configurations to one or more components are generated (580) that will return the system to compliance. Accordingly, the configuration data is pushed (590) out to those components to achieve compliance [0042]).  
Re. claim 21, Bhatt teaches a non-transitory computer readable medium comprising computer executable instructions for changing parameter values of a computer system without changing security properties, including instructions for: receiving instructions to change the identified at least one parameter (Bhatt teaches a report is generated that describes if the system is in compliance with policy. Accordingly, new configurations to one or more components may be generated that will return the system to compliance [0038] Fig. 4 #450 and 460 and Fig. 5 #560 through 580); determining, by the processor, whether the initiated transaction to change the identified at least one parameter will lower (Bhatt teaches the accesses are compared to a stated policy or polices. Next, a report is generated (450) that describes if the system is in compliance with policy (interpreted as no report does not comply with the policies) [0038]. The inferred accesses are compared (230) against a given set of high-level, system-wide security policies by the validation engine 110, where the security policies are positive and negative requirements for accessibility of services to enterprise entities, such as clients [0026] Fig. 4 #440 and Fig. 5 #550); and executing the change of the identified at least one parameter related to the system configuration when the processor determines that the initiated transaction will not lower the at least one security level of the computer system (Bhatt teaches configuration data is collected again to confirm policy compliance. If compliance is not confirmed, the the process is repeated... new configurations to one or more components may be generated that will return the system to compliance, and the configuration data is then pushed out to those components to achieve compliance [0038]).
Although Bhatt discloses collecting configuration data from system and a repository, Bhatt do not explicitly disclose but McKay discloses initiating, by the processor, a transaction to change the identified at least one parameter based on the received instructions (McKay teaches a single transaction may partially or completely satisfy one or more change orders [0026]. Configuration data /transaction data associated with a plurality of discovery agents. The discovered configuration data may include changes to attribute data associated with different attributes and/or collections of configuration items. If discovery of configuration data occurs when the change order is "verification in progress" state (in operations 810-812, for example), the discovered data may be evaluated to determine alignment of discovered configuration data with a change order (whether a variance exists) and an appropriate action may be taken based on a policy (in an operation 813) [0033]) and forming a current copy of the state of the parameters in the secure storage (McKay teaches allow an update to the CI in the configuration management database if the discovered data matches the change order, allow an update to the CI in the configuration management database whether the discovered data matches the change order or not, prevent an update to the CI, reject a change/update to a single attribute, reject or cancel the entire transaction data, create an incident when a variance occurs, copy the discovered data to a tagging area to be processed at a later time, request a CI characteristic to be set to a particular value upon completion of the change order, and/or other actions [0082]. The entire transaction data is copied to the staging area 156 so that the context of the change/update is preserved [0085]); receiving, by a processor, a request to change a system configuration of the computer system (McKay teaches collects the configuration data/transaction data from each discovery agent 110-a, 110-b, . . . , and 110-n. System monitoring tool 120 may communicate the discovered configuration data/transaction data to configuration management server 130 [0027]. Change ticket or change request) may refer to a request for a change to a configuration of a configuration item [0029] Fig. 1); identifying, based on the request to change the system configuration, at least one parameter in a secure storage of parameters relating to system configurations of the computer system (McKay teaches a configuration item in CMDB 150 may be represented as a set of identifying and non-identifying properties organized in key/value pairs (attribute data) [0023]. Process 400 may query the managed attributes database 148 to determine whether a discovered attribute is in the list of managed attributes, in an operation 406. In response to a determination that the discovered attribute is in the list of managed attributes, process 400 may determine that the discovered attribute is a managed attribute and proceed to operation 408 [0053] Fig. 4).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by McKay into the invention of Bhatt for the purpose of having a database determining if the order to change exist in the configuration item, leads to notifying the system if there is not match. Verifying and managing changes (McKay [0033]).
verifying whether the change to the identified parameter is allowable (Hasegawa teaches request a policy checker to check file components in file component set 120 for conformance with one or both of policies 210 and 220. Policy-1 210 rule R1 specifies that a file component conforms with policy 210 if the file component type is attribute A1 (e.g. a CSV file type) and has a modification date greater then attribute A2 (e.g. Mar. 15, 2013) [Col 5 lines 48-60]) and verifying consistency between the identified parameter and at least one unchanged parameter by evaluating whether the change conforms to rules of security policies by using the current copy of the state of the parameters at the time of making the change (Hasegawa 10642784 teaches A function call or command can provide one, or a plurality of policies, to the policy checker for evaluation, as well as one, or a plurality of input sets of file components (e.g., one or more snapshots of a file system), for the policy checker to evaluate [Col 8 lines 37-48]. A function call or command can provide one, or a plurality of policies, to the policy checker for evaluation, as well as one, or a plurality of input sets of file components (e.g., one or more snapshots of a file system), for the policy checker to evaluate [Col 8 lines 49-62].
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Hasegawa into the invention of Bhatt-Mckay for the purpose of determining that the file conforms with a set of policies, which leads to having access rights to file which improves security (Hasegawa [Col 3 lines 18-32] [Col 8 lines 49-62]).
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt et al. (US 20070061125 hereinafter Bhatt) in view of McKay (US 20140280268), Hasegawa et al. (US 10642784 hereinafter Hasegawa), and in further view of Brandwine (US 10275282).
(Brandwine teaches state information can be stored along with prior configuration setting [Col 8 lines 1-17]. A determination can be made 314 as to whether or not the current values are acceptable, such as above (or below) a determined threshold or within a specified range [Col 8 lines 56-67]); and analyzing the initiated transaction based on the determined current state of the identified at least one parameter and the at least one security level of the computer system to determine whether changes to the identified at least one parameter from the determined current state will conform to rules of the at least one security level of the computer system (Brandwine teaches changes may not be able to be made directly, there might be policy document or other mechanism to bring the system to the desired state [Col 8 lines 1-17]. The monitoring platform can either analyze these values to determine whether the values are within the acceptable ranges or provide the values to another component or system for such analysis. If not, the deployment can automatically be rolled back 316 to operating in the first state. As mentioned, this can be performed in any of a number of different ways, such as by performing an undo operation, using a snapshot to restore prior configuration values, reverting to a previous version, etc. [Col 8 lines 56- Col 9 line 11]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Brandwine into the invention of Bhatt-McKay-Hasegawa for the purpose of using snapshot and policies to bring the system back to the desired state and to restore prior configuration values (Brandwine [Col 8 lines 1-17] [Col 9 lines 1-11]).
 processor is further configured to: determine a current state of the identified at least one parameter (Brandwine teaches state information can be stored along with prior configuration setting [Col 8 lines 1-17]. A determination can be made 314 as to whether or not the current values are acceptable, such as above (or below) a determined threshold or within a specified range [Col 8 lines 56-67]); and analyze the initiated transaction based on the determined current state of the identified at least one parameter and the at least one security level of the computer system to determine whether changes to the identified at least one parameter from the determined current state will conform to rules of the at least one security level of the computer system (Brandwine teaches changes may not be able to be made directly, there might be policy document or other mechanism to bring the system to the desired state [Col 8 lines 1-17]. The monitoring platform can either analyze these values to determine whether the values are within the acceptable ranges or provide the values to another component or system for such analysis. If not, the deployment can automatically be rolled back 316 to operating in the first state. As mentioned, this can be performed in any of a number of different ways, such as by performing an undo operation, using a snapshot to restore prior configuration values, reverting to a previous version, etc. [Col 8 lines 56- Col 9 line 11]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Brandwine into the invention of Bhatt-McKay-Hasegawa for the purpose of using snapshot and policies to bring the system back to the desired state and to restore prior configuration values (Brandwine [Col 8 lines 1-17] [Col 9 lines 1-11])
Claims 3-4 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt et al. (US 20070061125 hereinafter Bhatt) in view of McKay (US 20140280268), Hasegawa et al. (US 10642784 hereinafter Hasegawa), and in further view of Emaru et al. (US 20050034117 hereinafter Emaru).
Re. claim 3, Bhatt-McKay-Hasegawa teach the method according to claim 1, Bhatt-McKay-Hasegawa do not explicitly disclose but Emaru discloses further comprising displaying on a transaction window an interface configured to receive from an operator of the computer system the instructions to change the identified at least one parameter (Emaru teaches when the managing module program 321' accepts one of the parameter-attached software programs stored in the storage unit 320' from the system administrator, the parameter adjusting GUI 40 shown in FIG. 9 is displayed on the display unit 340. the managing module program 321' is operated to rewrite the parameter values included in the parameter configuration table of the parameter-attached software selected by the system administrator to the parameter values appearing in the fields 42 to 46 of the parameter adjusting GUI 40 [0086]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Emaru into the invention of Bhatt-McKay-Hasegawa for the purpose of specify the parameter values more properly on the basis of the parameter values, displaying various kinds of information on the interface (Emaru [0087] [0027]).
Re. claim 4, Bhatt-McKay-Hasegawa-Emaru teach the method according to claim 3, Bhatt-McKay-Hasegawa do not explicitly disclose but Emaru discloses wherein the instructions comprise at least one of a request to modify a value of the identified at least one parameter, a removal of the identified at least one parameter, or an adding of a new parameter related to the identified at least one parameter (Emaru teaches adjusting the parameter of the system administrator is added to the managing module program 321' stored in the managing computer 300 [0085]. When the managing module program 321' accepts one of the parameter-attached software programs stored in the storage unit 320' from the system administrator, the parameter adjusting GUI 40 shown in FIG. 9 is displayed on the display unit 340. the managing module program 321' is operated to rewrite the parameter values (interpreted as modify a value of the parameter) included in the parameter configuration table of the parameter-attached software selected by the system administrator to the parameter values appearing in the fields 42 to 46 of the parameter adjusting GUI 40 [0086]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Emaru into the invention of Bha Bhatt-McKay-Hasegawa for the purpose of specify the parameter values more properly on the basis of the parameter values, adjusting parameters in the system to display various kinds of information on the interface (Emaru [0085] [0087] [0027]).
Re. claim 13, Bhatt-McKay-Hasegawa teach the system according to claim 11, Bhatt-McKay-Hasegawa do not explicitly disclose but Emaru discloses wherein the hardware processor is further configured to display on a transaction window an interface configured to receive from an operator of the computer system the instructions to change the identified at least one parameter (Emaru teaches when the managing module program 321' accepts one of the parameter-attached software programs stored in the storage unit 320' from the system administrator, the parameter adjusting GUI 40 shown in FIG. 9 is displayed on the display unit 340. the managing module program 321' is operated to rewrite the parameter values included in the parameter configuration table of the parameter-attached software selected by the system administrator to the parameter values appearing in the fields 42 to 46 of the parameter adjusting GUI 40 [0086]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Emaru into the invention of Bhatt-McKay-Hasegawa for the purpose of specify the parameter values more properly on the basis of the parameter values, displaying various kinds of information on the interface (Emaru [0087] [0027]).
(Emaru teaches adjusting the parameter of the system administrator is added to the managing module program 321' stored in the managing computer 300 [0085]. When the managing module program 321' accepts one of the parameter-attached software programs stored in the storage unit 320' from the system administrator, the parameter adjusting GUI 40 shown in FIG. 9 is displayed on the display unit 340. the managing module program 321' is operated to rewrite the parameter values (interpreted as modify a value of the parameter) included in the parameter configuration table of the parameter-attached software selected by the system administrator to the parameter values appearing in the fields 42 to 46 of the parameter adjusting GUI 40 [0086]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Emaru into the invention of Bhatt-McKay-Hasegawa for the purpose of specify the parameter values more properly on the basis of the parameter values, adjusting parameters in the system to display various kinds of information on the interface (Emaru [0085] [0087] [0027]).
Claim 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt et al. (US 20070061125 hereinafter Bhatt) in view of McKay (US 20140280268), Hasegawa et al. (US 10642784 hereinafter Hasegawa), Brandwine (US 10275282), and in further view of Aosawa (US 20030055529).
Re. claim 6, Bhatt-McKay-Hasegawa-Brandwine teach the method according to claim 5. Bhatt-McKay-Hasegawa-Brandwine discloses identified at least one parameter when the changes to the identified at least one parameter will not conform to the rules of the at least one security level of the computer system, Bhatt-McKay-Hasegawa-Brandwine do not explicitly disclose but Aosawa discloses (Aosawa teaches deleting the computer system configuration information database component names, and a step 705 for terminating by an occurrence of abnormality [0067]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Aosawa into the invention of Bhatt-McKay-Hasegawa-Brandwine for the purpose of deleting or terminating information that are abnormal, improves security (Aosawa [0067]).
Re. claim 16, Bhatt-McKay-Hasegawa-Brandwine teach the system according to claim 15. Bhatt-McKay-Hasegawa-Brandwine discloses identified at least one parameter when the changes to the identified at least one parameter will not conform to the rules of the at least one security level of the computer system, Bhatt-McKay-Hasegawa-Brandwine do not explicitly disclose but Aosawa discloses wherein the hardware processor is further configured to cancel the change of the identified at least one parameter when the changes to the identified at least one parameter will not conform to the rules of the at least one security level of the computer system (Aosawa teaches deleting the computer system configuration information database component names, and a step 705 for terminating by an occurrence of abnormality [0067]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Aosawa into the invention of Bhatt-McKay-Hasegawa-Brandwine for the purpose of deleting or terminating information that are abnormal, improves security (Aosawa [0067]).
Claim 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt et al. (US 20070061125 hereinafter Bhatt) in view of McKay (US 20140280268), Hasegawa et al. (US 10642784 hereinafter Hasegawa), and in further view of Xiao (US 20180074828).
(Xiao teaches under the condition that the mechanism for setting the startup parameter through the setup interface is reserved, when the user sends out a command for entering the setup interface (for example, the user presses a predetermined key) in a preset time period during the startup process of the mainboard, the CPU will execute the display code for the setup interface of the BIOS in order to display the setup interface, and then the CPU will receive the modification for the value of the startup parameter made by the user based on the setup interface. Based on the user's modification, the CPU will generate a startup parameter modification command and transmit it to the management controller, wherein the startup parameter modification command includes the modified value of the startup parameter [0037]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Xiao into the invention of Bhatt-McKay-Hasegawa for the purpose of displaying information on an interface, a more friendly, intuitive and attractive interface  (Xiao [0024] [0037]).
Re. claim 18, Bhatt-McKay-Hasegawa teach the system according to claim 17, Bhatt-McKay-Hasegawa do not explicitly disclose but Xiao discloses wherein the hardware processor is further configured to: present, on a user interface, the identified at least one variation to the instructions to change the identified at least one parameter; and- 39 -031185-01009 execute the identified at least one variation to change the system configurations of the computer system upon receiving confirmation from a user instruction via the user interface  (Xiao teaches under the condition that the mechanism for setting the startup parameter through the setup interface is reserved, when the user sends out a command for entering the setup interface (for example, the user presses a predetermined key) in a preset time period during the startup process of the mainboard, the CPU will execute the display code for the setup interface of the BIOS in order to display the setup interface, and then the CPU will receive the modification for the value of the startup parameter made by the user based on the setup interface. Based on the user's modification, the CPU will generate a startup parameter modification command and transmit it to the management controller, wherein the startup parameter modification command includes the modified value of the startup parameter [0037]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Xiao into the invention of Bhatt-McKay-Hasegawa for the purpose of displaying information on an interface, a more friendly, intuitive and attractive interface  (Xiao [0024] [0037]).
Claim 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt et al. (US 20070061125 hereinafter Bhatt) in view of McKay (US 20140280268), Hasegawa et al. (US 10642784 hereinafter Hasegawa), and in further view of Iwanojko et al. (US 20020188778 hereinafter Iwanojko).
Re. claim 9, Bhatt-McKay-Hasegawa teach the method according to claim 1, further comprising performing a preliminary analysis of the received instructions to change the identified at least one parameter before the initiating of the transaction to change (Bhatt teaches analyze configuration changes before they are deployed [0027]).
Although Bhatt-McKay-Hasegawa discloses database of parameters that is related to the identified at least one parameter, Bhatt-McKay-Hasegawa do not explicitly disclose but Iwanojko discloses the identified at least one parameter to verify consistency between the identified at least one parameter and at least one unchanged parameter in the in the secure storage of parameters that is related to the identified at least one parameter (Iwanojko teaches assume a configuration parameter B in embedded module Y depends on a configuration parameter A in embedded module X (e.g., if A=2, then B=3. If A=3, B=5.) and such a dependency relationship is registered with the dependency registration mechanism 260 and stored in the dependency database 270. The validation mechanism 240 monitors the changes made to configuration parameters, identifies the dependents of these parameters, and informs the dependent modules to make changes accordingly so that the consistency (or the dependency relationship) is maintained [0033]. Original request to change parameter A in module X as an outstanding request. When the consistency check is performed at the end of the underlying transaction, the validation mechanism 240 revisits the original request and requests, for the second time, module X to configure parameter A [0047]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Iwanojko into the invention of Bhatt-McKay-Hasegawa for the purpose of making the change accordingly while having a consistency change (Iwanojko [0033]).
Re. claim 10, Bhatt-McKay-Hasegawa-Iwanojko teach the method according to claim 9, Bhatt-McKay-Hasegawa do not explicitly disclose but Iwanojko discloses wherein the initiating of the transaction to change the identified at least one parameter is performed upon verifying the consistency between the at least one unchanged parameter and the identified at least one parameter (Iwanojko teaches assume a configuration parameter B in embedded module Y depends on a configuration parameter A in embedded module X (e.g., if A=2, then B=3. If A=3, B=5.) and such a dependency relationship is registered with the dependency registration mechanism 260 and stored in the dependency database 270. The validation mechanism 240 monitors the changes made to configuration parameters, identifies the dependents of these parameters, and informs the dependent modules to make changes accordingly so that the consistency (or the dependency relationship) is maintained [0033]. original request to change parameter A in module X as an outstanding request. When the consistency check is performed at the end of the underlying transaction, the validation mechanism 240 revisits the original request and requests, for the second time, module X to configure parameter A [0047]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Iwanojko into the invention of Bhatt-McKay-Hasegawa for the purpose of making the change accordingly while having a consistency change (Iwanojko [0033]).
Re. claim 19, Bhatt-McKay-Hasegawa teach the system according to claim 11, wherein the hardware processor is further configured to perform a preliminary analysis of the received instructions to change the identified at least one parameter before the initiating of the transaction to change (Bhatt teaches analyze configuration changes before they are deployed [0027]).
Although Bhatt-McKay-Hasegawa discloses database of parameters that is related to the identified at least one parameter, Bhatt-McKay-Hasegawa do not explicitly disclose but Iwanojko discloses the identified at least one parameter to verify consistency between the identified at least one parameter and at least one unchanged parameter in the in the secure storage of parameters that is related to the identified at least one parameter (Iwanojko teaches assume a configuration parameter B in embedded module Y depends on a configuration parameter A in embedded module X (e.g., if A=2, then B=3. If A=3, B=5.) and such a dependency relationship is registered with the dependency registration mechanism 260 and stored in the dependency database 270. The validation mechanism 240 monitors the changes made to configuration parameters, identifies the dependents of these parameters, and informs the dependent modules to make changes accordingly so that the consistency (or the dependency relationship) is maintained [0033]. Original request to change parameter A in module X as an outstanding request. When the consistency check is performed at the end of the underlying transaction, the validation mechanism 240 revisits the original request and requests, for the second time, module X to configure parameter A [0047]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Iwanojko into the invention of Bhatt-McKay-Hasegawa for the purpose of making the change accordingly while having a consistency change (Iwanojko [0033]).
Re. claim 20, Bhatt-McKay-Hasegawa-Iwanojko teach the system according to claim 19, Bhatt-McKay-Hasegawa do not explicitly disclose but Iwanojko discloses wherein the hardware processor is further configured to initiate of the transaction to change the identified at least one parameter is performed upon verifying the consistency between the at least one unchanged parameter and the identified at least one parameter (Iwanojko teaches assume a configuration parameter B in embedded module Y depends on a configuration parameter A in embedded module X (e.g., if A=2, then B=3. If A=3, B=5.) and such a dependency relationship is registered with the dependency registration mechanism 260 and stored in the dependency database 270. The validation mechanism 240 monitors the changes made to configuration parameters, identifies the dependents of these parameters, and informs the dependent modules to make changes accordingly so that the consistency (or the dependency relationship) is maintained [0033]. original request to change parameter A in module X as an outstanding request. When the consistency check is performed at the end of the underlying transaction, the validation mechanism 240 revisits the original request and requests, for the second time, module X to configure parameter A [0047]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Iwanojko into the invention of Bhatt-McKay-Hasegawa for the purpose of making the change accordingly while having a consistency change (Iwanojko [0033]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912.  The examiner can normally be reached on Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A./Examiner, Art Unit 2436                                                                                                                                                                                                        
/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436